— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered February 4, 1988, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, after hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*718Ordered that the judgment is affirmed.
The arresting officer testified that he observed the defendant leaning against a telephone pole in a high-crime area and that the defendant, who was wearing a tee shirt underneath an open fur coat, had a large bulge at his waistline. When the defendant pulled the tee shirt down, apparently in response to the officer’s approach, the outline of what appeared to be a weapon was revealed, thus justifying the ensuing patdown of the bulge and retrieval of what proved to be a .45 caliber, semiautomatic pistol (see, People v Prochilo, 41 NY2d 759; cf., CPL 140.50 [1], [3]). We discern no basis for disturbing the suppression court’s finding that the officer’s testimony was credible (see, People v Africk, 107 AD2d 700; cf., People v Prochilo, supra). Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.